In the United States District Court
For the Middle District of North Carolina

 

 

Brian David Hill,
Defendant
v. Criminal Action No. 1:13-CR-435-1

United States of America,
Plaintiff

Nome” Nem Nm Nee” eee eee eee” eee”

DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF
DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING
APPEAL AND ITS SUPPORTING MEMORANDUM OF LAW

NOW COMES the Petitioner/Defendant Brian David Hill, by and through Brian
David Hill ("Brian D. Hill", "Petitioner", “Defendant”, “Brian”, or "Hill"), that is
acting pro se before this Honorable Court in the Middle District of North Carolina,
and hereby respectfully moves to file this Declaration with the United States
District Court in support of “Defendant’s Motion for Stay of Judgment Pending
Appeal and it’s supporting Memorandum of Law.” Evidence is attached below to
this pleading.

I explain under penalty of perjury in this declaration as to my statement of facts as

to why a motion to stay of judgment pending appeal is warranted.

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

1. I, Brian David Hill, am the criminal Defendant in this case as noted herein.

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 1 of 16
2. [have filed a 2255 motion in November, 2017 (See Document #125, and
#128 the 2255 Brief/Memorandum of law) and all other documents in support of
such motion. The 2255 case is still pending before this court. The fraud upon the
court is still being investigated by me and any further frauds I discover that were
committed by Assistant U.S. Attorney Anand Prakash Ramaswamy will be
reported to the U.S. District Court in me pushing for reverse of judgment that was
in Government’s favor for fraud upon the court. I will not describe what additional
frauds have been found from what the Government had presented during the Final
Revocation Hearing on Sept. 12, 2019 at this time, but will be filing a motion
asking for default judgment or summary judgment for my 2255 case in favor of
Defendant/Petitioner in this case once I make a factual showing of a repeated
pattern of fraud by AUSA Ramaswamy. I feel that the lies against me by the
prosecutor will not be tolerated and will be revealed. His lies are making me suffer
and had caused me to think of suicide again. I will not sit here and keep my mouth
shut and let Ramaswamy be a bully to me without speaking up. I will not sit here
and keep my mouth shut and let Ramaswamy using his bullying tactics, defamation
of character, and legal terrorism to hurt me and my family. I will ask for the final
Supervised Release Violation judgment to be reversed, and for default judgment on
my 2255 case on the ground of Actual Innocence since the Government is
perpetuating evidence fraud, witnesses who perjure, and knowingly makes false
statements in attempts to discredit Brian David Hill, Susan Basko, Roberta Hill,
and other witnesses. A repeated pattern of fraud upon the court by the plaintiff in
my criminal case should be grounds for complete reversal of my conviction and
constitutes that any final judgments should not be considered final and should not
be subject to statutes of limitations under the Anti-Terrorism and Effective Death
Penalty Act (““ADEPA”). I believe any and all fraudulent begotten judgments
against me in this case should not stand. This is while the AUSA named

2

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane ? of 16
Ramaswamy pushes his witnesses to lie and make false statements before multiple
hearings, and false statements in filings in this case against me. J may soon have
evidence that can prove the Government’s witness known as S gt. Officer Robert
Jones of Martinsville Police Department had made one or possibly more false
statements while testifying under oath on the stand on the date of September 12,
2019 during the final revocation hearing. I will inform Attorney Renorda Pryor of
these AUSA Ramaswamy pushed frauds upon the court once I document them and
will push for default judgment in my 2255 case to overturn the wrongful
conviction in this case. I will also sue Anand Prakash Ramswamy for damages and
ask him to compensate me for any damages his frauds upon the court had caused
me. I will ask to be compensated for all of the damages caused including my
emotional anguish and thoughts of suicide caused by his lies and bullying. I had
caught Kristy L. Burton on three or more lies on the stand during the revocation
hearing on June 30, 2015 thanks to the transcript, and in 2018 even had an FBI
duty agent (/ believe his name was Jerry Pickford, his direct number had a 336
area code at the Greensboro FBI office) interested in investigating her to be
prosecuted for perjury and I had also wanted the FBI to hold AUSA Ramaswamy
accountable for subornation of perjury however the higher ups stopped the
investigation last year in April or May, 2018. There seems to be a double standard
for the Government here. The Government can destroy evidence anytime they
want at their discretion if they feel it could hurt their case, they can put false
information on any documents or records for the court or any Government agency,
their witnesses can commit perjury at any court hearing that they want, and none of
them are getting in any trouble because they seem to want to protect their own
from criminal liability which is corruption and tyranny. They want me to accept
responsibility to risk facing multiple counts of possible perjury due to my

affidavits/declarations about my actual innocence (my 2255 motion was filed under

3

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 3 of 16
penalty of perjury, so accepting responsibility invalidates my actual innocence
claim in my 2255 motion and can get me charged with perjury, Ramaswamy wants
me in a perjury trap by forcing me to accept responsibility against my free will)
by getting me to falsely admit guilt (referring to my acceptance of responsibility),
or be punished as non-compliant with my Supervised Release because I will not lie
for the Government by falsely admitting guilt. I was clearly forced into that guilty
plea agreement by ineffective counsel, me being misinformed and having
assumptions when I never got to review over all discovery evidence material in my
case before the jury trial in 2014. That deprives me of my constitutional right to
discovery material (the Brady material), and my own former lawyer Eric Placke
had deprived me of my right to access all discovery material to be able to assist my
attorney in my own defense. I never was even able to see all of the materials that
the Government had presented at the Final Revocation hearing on Sept. 12, 2019,
until the day of the hearing. I didn’t have the time to see what the Government was
going to present there and could not prove that the Government was lying that day
until further investigation is to be conducted and is being conducted since that final
SRV hearing. I will prove that AUSA Ramaswamy is a liar and has been
unprofessionally out to get me, and should be disbarred for his acts of legal
terrorism also known as LawFare (Legal Warfare) against me and my family. I will
also prove my legal innocence since Officer Jones admitted that I wasn’t being
obscene. The Commonwealth Attorney admitted at my state trial on December 21,
2018, that I wasn’t charged with obscenity. My former state lawyer Scott Albrecht
told me and my family with confidence that I wasn’t being obscene (he even
looked at the photos from my state case) and told me that he can argue my
technical innocence. He was saying that I was legally innocent. If the Circuit Court
finds that I am legally innocent of the state charge of indecent exposure, then J

clearly did not violate the state law I was charged with under the most recent

4

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 4 of 16
revocation petition (Doc. #157). If a chimney expert or even a carbon monoxide
expert had been present at the revocation hearing, I would have had a better
outcome and Judge Schroeder would have had to admit that carbon monoxide may
have indeed caused me to exhibit the weird and strange behavior on September 21,
2018. My mom showed me a video of a lawyer saying that carbon monoxide
(“CO”) can still have an effect on somebody even when the victim of CO
poisoning is no longer under the conditions of CO gas. He said months can go by
and the victim of CO gas can still exhibit effects of carbon monoxide. It takes a
while for it to completely get out of your system if you are under chronic carbon
monoxide exposure. What AUSA Ramaswamy had said and argued at the
revocation hearing was a disgrace and goes against what other lawyers and experts
had said throughout the years when arguing cases in court that have anything to do
with carbon monoxide. I deserve another final revocation hearing, and I deserve
having experts paid for by the Government in my defense to prove that I had
suffered under carbon monoxide and that such effects can cause me to do weird or
bazaar behavior when I didn’t even know why I had exhibited such behavior until I
heard from my own family members that Pete Compton the chimney expert found
evidence of carbon monoxide gas in my residence, and removed the tin off of the
chimney. The tin that was placed on top of the chimney flues may have been by a
business known as “The Chimney Sweeper” located in Rocky Mount, VA. Why
was tin installed on the chimney instead of it being a wire mesh or chimney cap?
Carbon monoxide effects do not simply go away immediately once I had left the
house. AUSA Ramaswamy is not an expert in carbon monoxide and cannot just
simply get the judge to dismiss such issue until an expert can testify as to the
effects and issues of carbon monoxide. There should have been such experts at my
hearing, but there wasn’t, that is one reason why I had lost the revocation hearing

wrongfully. It was a wrongful revocation. It is further wrongful imprisonment.

5

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 5 of 16
3. [had been compliant with the conditions of my appearance bond since I had
been released on the bond conditions as set forth by the Hon. Magistrate
Judge Robert S. Ballou who works for the U.S. District Court for the
Western District of Virginia, and the “Government does not oppose bond”
under Document #176-1 in the Middle District of North Carolina (Western
District of Virginia Case #7:18-mj-00148, Document #21, Filed 05/14/19).
United States Probation Officer (““USPO”) Jason McMurray (“McMurray”)
who has been supervising me before the bond conditions were imposed and
after the bond conditions were imposed has given me no impression that I
had not been compliant. I have been attending ail appointments with the
mental health community based services of Piedmont Community Services
(“Piedmont”) as ordered by the Court. Last time I spoke with the case
manager at Piedmont, she informed me that USPO McMurray had called to
check in on my compliance and that she had informed him that I had been
attending my appointments. I have always got back home before curfew and

been at home around curfew.

4. One of the conditions of my appearance bond is that I appear before all
hearings in my federal court case. On September 12, 2019, before the final
revocation hearing scheduled for 2:00PM in Courtroom 2, I had arrived at
the Winston-Salem federal courthouse around 12:00PM (noon) and had filed
my Notice of Interlocutory Appeal (The same one filed under Document
#187) with the U.S. Probation Office on the 8" floor right where the U.S.
Tax Court is located. The Notice of Interlocutory Appeal inside an envelope
was delivered at approximately around 12:00PM to 12:30PM. The reason
why I could not file with the chamber clerk was that the U.S. Marshals

6

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 6 of 16
dictated what floors I was allowed to be on in the federal building, They told
me that I would have to wait until 1:30PM before I can even enter the floor
of the courtrooms and also where the judge’s chambers are. It was very strict
and the U.S. Marshals kept their eye on me on that floor and watched
everywhere I had walked, so I couldn’t serve the Notice of Interlocutory
Appeal with the clerk of the Judge’s chambers. The courthouse has no
manned clerk’s office. I would be in violation of my state bond conditions if
I had decided to travel to the Greensboro federal courthouse to file the
Notice of Interlocutory Appeal. So I had explained to the secretary at the
U.S. Probation Office in the federal building that my state bond conditions
will not allow me to go to Greensboro to file the Appeal with the clerk and
the hearing was that day at 2:00PM so the secretary agreed to take my
envelope (The same one filed under Document #187, Attachment #1). I was
informed that she, the secretary (I assumed it was a secretary in the
Probation Office), would deliver my appeal envelope to the CSO and I
thanked her for it. At the final revocation hearing, I had witnessed the
Judge’s clerk or some other kind of court employee gave a copy of my filed
Notice of Interlocutory Appeal with my attorney Renorda Pryor right around
2:00PM approximately or around that time. It took a while before the Judge
got to my case as he had dealt with some other cases. When he got to mine,
Renorda verbally brought up about my Notice of Interlocutory Appeal as a
possible request for continuance since my state criminal appeal was still
pending before the Martinsville Circuit Court (for the very case that
triggered the revocation charge). See Exhibit 4 in attachment to this
declaration as proof that the state case was appealed from the General
District Court and that the appeal (trial de novo) is still ongoing. Back on
December 26, 2018, I was told by the Hon. Magistrate Judge Robert S.

7

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 7 of 16
Ballou in Roanoke, Virginia federal building that I had the right to trial de
novo, despite the revocation charge that was already filed against me. I had
also learned from an independent legal source that a federal Judge cannot
attempt to revoke my probation until my state criminal appeals have been
exhausted as it would be an error of law. On September 12, 2019: The U.S.
Attorney brought up his objection to my Notice of Interlocutory Appeal and
the Judge also read my Notice of Interlocutory Appeal. The Judge Thomas
D. Schroeder refused to call-off the hearing despite my appeal to the Fourth
Circuit being filed prior to the hearing. Attorney Renorda Pryor had also
orally requested a continuance and was also denied. I had prepared, the night
before, a regular Notice of Appeal (Document #190) in case my
Interlocutory Appeal had failed, I had planned to have that appeal ready to
file with the Court, that same day. Attorney Renorda Pryor asked me for the
envelope for my regular Notice of Appeal and she went back into Courtroom
2 and delivered it to somebody in the Court as it was also filed that day. I
had also faxed an EMERGENCY Notice of Interlocutory Appeal on the
night of September 11, 2019 (See Exhibit 2 in attachment to this
Declaration) with a request asking for permission to file the emergency
Notice of Interlocutory Appeal to stop the hearing the next day and give me
more time for my state appeal to be completed as I fight to be found legally
innocent of my state charge in Virginia. On September 11, 2019: I could
have tried to mail it quickly by U.S. Postal Service, Express Mail, but both
of my wrists were hurting and I had to go to Urgent Care (See Exhibit 3 in
attachment to this Declaration) and I was worried about any possible bone
problems and that my carbon monoxide had gotten worse. So J was at
MedExpress Urgent Care for a while and was after 5:00PM before I had
been discharged. It was too late for me to file the Interlocutory Appeal by

8

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 8 of 16
Express Mail. My only option was attempting to deliver to the chamber
clerk. The U.S. Marshals refused to even deliver my envelope to the
chamber Clerk of the Hon. Judge Thomas D. Schroeder and refused to let
me get access to the chamber clerk so I had no choice but to file it with the
U.S. Probation Office on the 8" floor in the federal building/courthouse in
Winston-Salem, NC.

. [have Obsessive Compulsive Disorder (“OCD”) and mild Autism. I have to
keep myself clean and have a thing about germs. That is why I have to wash
my body a lot more than the average person, and conduct hand/arm washing
routines and body washing routines (showering, sponge baths) each and
every day and every time I use the bathroom/toilet. It bothers me that
Winston-Salem federal court had pushed for an ankle monitor that I will be
forced to wear 24 hours each day, and that it will exacerbate my conditions
of OCD, Autism, and eczema which I have all documented by Carilion
Clinic. It already has exacerbated my conditions. I know this because it had
made my OCD and autism worse when I had 6 months home detention back
in 2015. J tried to beg my former doctor named Dr. Shyam Balakrishnan to
do something to inform the court that it was making my OCD worse, but he
didn’t want to do anything about it. However the medical records prove that
I have eczema (Exhibit 1 in attachment to this Declaration) and skin
problems which can be caused by my diabetes. I have sensitive skin and it
can flare up with chemicals. An ankle monitor may flare up my eczema and
cause worsening of my OCD and autism symptoms. The Magistrate Judge
Robert Ballou had no problems with me being out on bond without an ankle
monitor as long as I was compliant with all conditions of my release, which I

have been and my Probation Officer Jason McMurray also is aware that I

9

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 9 of 16
had been following my bond conditions to the letter. I am not a flight risk. I
am a fighter and will fight legally through the court system by filing any
motions I deem necessary to seek justice. I will not flight, I will fight. There
is no reason why an ankle monitor is necessary since the U.S. Magistrate
Judge of the Western District of Virginia did not think it was necessary. The
U.S. Attorney office in Roanoke did not think it was necessary to force me
to wear an ankle monitor. It will exacerbate my mental health and
neurological conditions which I am sure my Probation Officer does not

want.

. After Renorda had read to me under Document #158 by phone conversation
on the day before the hearing on September 12, 2019, I had decided that I
had wanted to file an interlocutory appeal but I had to go to urgent care
because of pain in both of my wrists due to the carpel tunnel (Again, Exhibit
3) I believe was caused by the ton of pages of legal work I had done pro se.
By the time I had left urgent care, it was after 5:00PM and I could not send
out any mailing from the U.S. Post Office on September 11, 2019. So I had
worked on two interlocutory appeal notices and one regular notice of appeal.
The first one I had faxed to the U.S. Court of Appeals late night of
September 11, 2019, (Again, Exhibit 2) through fax number 804-916-2469,
along with a cover sheet asking for permission to file the interlocutory
appeal through fax and gave a good reason as to why I am seeking
permission. Then I had also faxed the same type of fax to both the
Greensboro federal court through fax number 336-332-6085 and the
Winston-Salem federal court through fax number 336-631-5004 with the
cover sheet asking for permission to file the interlocutory appeal through fax

and gave a good reason as to why I am seeking permission. I have the

10

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 10 of 16
transmission tickets of successful delivery on record with VentaFax system.
Even though the faxed Interlocutory Appeal did not get filed before the
hearing, I made sure to have drafted a second Interlocutory Appeal to have
been filed at the federal building before the hearing. I am just stating under
oath that I had attempted to file an Interlocutory Appeal a day before the
hearing and was hoping that one of the Clerk’s gave permission to file my
faxed Notice of Interlocutory Appeal on the record so that the hearing would
have been continued until after the mandate and would give me more time
for my state appeal to have been completed before the final revocation

hearing.

. On October 16, 2019, the GPS ankle monitor was installed on my left ankle.
It feels uncomfortable. I have had a urine accident and the ankle monitor is
making it difficult for me to change my pants, my stress level is higher and
nerves causing me to have diarrhea. My hand washing routines and body
washing routines are taking longer now with every routine because of this
ankle device. This might make me late for any appointments which may
include legal appointments as well. This ankle monitor will cause me to be
at higher risk of possibly being late for any state court hearings because it is
increasing my OCD hand washing and body washing times to be longer
which will raise the water bill. I can no longer wear shorts but pants instead,
despite the hot temperatures, because of how embarrassing, wearing this
ankle monitor is and people judging me just by seeing it and yet not
knowing what is really going on. The GPS device has to be in contact with
my skin, this may flare up my eczema (See Exhibit 1 attached to this
Declaration). It is causing me nervous problems and is increasing my OCD

issues because my USPO instructed me not to clean the ankle monitor. This

il

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 11 of 16
is a problem for my OCD as I like to keep everything clean on my body. I
like to consistently wash my body and hands, and use hand sanitizer a lot.
This ankle monitor is negatively effecting my OCD, my autism, and is
exacerbating my conditions, just like Kristy L. Burton had warned ‘the court
about my condition or conditions can be exacerbated when she tried to
obtain a urine sample for the drug testing and had pushed for suspending the
drug testing. This device is a nightmare to me, and I feel like it isn’t
necessary because the U.S. Magistrate Judge Robert S. Ballou released me
on $20,000 unsecured bond and had no issue with me being out on bond
without an ankle monitor. Despite my health issues and disability issues, I
have complied with all bond conditions since my release on May 14, 2019.
My USPO said to me on Sept. 16, 2019, that I have been compliant with my
conditions except for that incident last year (the one at issue with the SRV
charge under Document #157) but it is between me and the state court. So if
I am found actually innocent or legally innocent of my state charge, then that
may not be a violation either and should be reconsidered or a new final

revocation hearing should be commenced.

Respectfully filed with the Court, this the 17th day of September, 2019.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 17, 2019.

Respectfully submitted,

12

Case 1:123-cr-004325-TDS Document 193 Filed 09/18/19 Pane 12 of 16
Brian D, Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

JSW.G.O.

Former U.S.W.G.O. Alternative News reporter
I stand with QANON/Donald-Trump — Drain the Swamp
Make America Great Again

   

Defendant also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses

shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S, Attorney office of Greensboro, NC via CM/ECF Notice of Electronic

Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.

Thank You!

Declaration of Brian David Hill on evidence/records in support of claims
made in this declaration

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

I attach the following evidence in the following order in attachment to this
pleading for this Honorable Court in support of the claims made in this pleading in
regards to my Motion to Stay the Judgment:

1. Attached hereto as Exhibit 1, is a Photocopy of the Carilion Clinic
medical record from Dermatology proving that Defendant Brian David
Hill has a skin condition known as eczema. — 2 pages

2. Attached hereto as Exhibit 2, is true and correct copy of 3 transmission
tickets and a true and correct photocopy of the fax that was sent to the
Fourth Circuit U.S. Court of Appeals with the Notice of Interlocutory

13

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 13 of 16
Appeal and requesting permission to file the Emergency Notice of
Interlocutory Appeal through the fax. — 9 pages

3. Attached hereto as Exhibit 3, is a true and correct Photocopy of the
MedExpress Urgent Care medical record for pain in both wrists and was
found to be carpel tunnel. With the hundreds of pages of legal filings
over the years in this case, all of the letters through faxes I’ve had to type
up, and legal mailings. All of that contributes to my carpel tunnel. ~ 3

pages

4. Attached hereto as Exhibit 4, is a true and correct copy of a printout of
the Virginia criminal case (Case #: CR19000009-00) appealed to the
Circuit Court of Martinsville (trial de novo). This proves that Brian’s
appeal is still ongoing in the state case for the state charge which the
Supervised Release Violation is based (referring to Documents #157, and
138). Disclaimer: State case information printout sheet from the Virginia
Judiciary Online Case Information System was printed by a member of
Brian’s family to a PDF format. — 3 pages

Total is 21 pages, including the 4 Pages for the 4 exhibit pages.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 17, 2019.

Respectfully submitted,

Br | DHL Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

14

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pangne 14 of 16
 

O.

Former U.S.W.G.O. Alternative News reporter
I stand with QANON/Donaid-Trump — Drain the Swamp
Make America Great Again

CERTIFICATE OF SERVICE

Defendant hereby certifies that on September 17, 2019, service was made by
mailing the original of the foregoing:

“DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF DEFENDANT’S
MOTION FOR STAY OF JUDGMENT PENDING APPEAL AND ITS
SUPPORTING MEMORANDUM OF LAW”

by deposit in the United States Post Office, in an Priority Mail envelope, Postage
prepaid, on’September 17, 2019 addressed to the Clerk of the Court in the U.S.
District Court, for the Middle District of North Carolina, 324 West Market Street,
Suite 1, Greensboro, NC 27401.

It is under Certified Mail tracking number 7017-2680-0000-5750-9139

Then pursuant to 28 U.S.C. §1915(d), Defendant requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this
action:

 

 

 

 

Anand Prakash Ramaswamy Angela Hewlett Miller

U.S. Attorney Office U.S. Attorney Office

Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov angela.miller@usdoj.gov

This is pursuant to Defendant's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915¢d) that "The officers of the court shall issue and serve all process, and

15

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 15 of 16
perform all duties in such cases ...

serve process with all parties.

"the Clerk shall serve process via CM/ECF to

 

Date of signing:

Seplember 17 2019

 

 

 

Respectfully submitted,
Bria D Hill
~~ Sane Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

    

I stand with QANON/Donald-Trump — Drain
the Swamp
Make America Great Again

 

 

 

neo
deen he/p

SOs

16

Case 1:13-cr-00435-TDS Document 193 Filed 09/18/19 Pane 16 of 16
